UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-7315


ROY HUNT, JR.,

                   Plaintiff - Appellant,

             v.

SANDHIR, M.D., Powhatan Correctional Center; THOMPSON, M.D.,
Wallens   Ridge    State   Prison;   LUCY   DOSSETT,   M.D.,
International Radiology Group, LLC; STANFORD, Registered
Nurse, Wallens Ridge State Prison; COLLINS, Registered
Nurse, Wallens Ridge State Prison; CLARK, Registered Nurse,
Wallens Ridge State Prison; BROWN, Correctional Officer
Sergeant, Wallens Ridge State Prison; DAVID ROBINSON,
Warden, Wallens Ridge State Prison; FRED SCHILLING, Health
Service Director; KING, M.D.; A. WARREN,

                   Defendants – Appellees,

             and

JOHN DOE, on 2/23/06 M.D., Powhatan Correctional Center; A.
J. UNKNOWN, on 2/2/06, M.D., Powhatan Correctional Center,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00539-RLW)


Submitted:    January 26, 2010                 Decided:   February 9, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Roy Hunt, Jr., Appellant Pro Se. Carlene Booth Johnson, PERRY
LAW FIRM, PC, Dillwyn, Virginia; Rodney Seth Dillman, HANCOCK,
DANIEL, JOHNSON & NAGLE, PC, Virginia Beach, Virginia; Susan
Bland Curwood, Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Roy     Hunt,      Jr.,    appeals   the    district   court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the       record    and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Hunt     v.     Sandhir,      No.    3:06-cv-00539-RLW     (E.D.     Va.

June 30,    2009).        We    deny    Hunt’s    motions    for   appointment   of

counsel and summary disposition.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           3